NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          _____________

                              No. 13-1488
                             _____________

                       SEAN DAVID WOODSON,
                                  Appellant

                                     v.

RICHARD COLAJEZZI; DENISE BACON; T. LONGACRE; BRIAN PATTON,
   (ALL IN BOTH THEIR INDIVIDUAL AND OFFICIAL CAPACITIES)
                         _____________

              On Appeal from the United States District Court
                  for the Eastern District of Pennsylvania
                     District Court No. 2-12-cv-00973
              District Judge: The Honorable Cynthia M. Rufe

                          Argued May 27, 2014

        Before: RENDELL, SMITH, and HARDIMAN, Circuit Judges

                           (Filed: July 25, 2014)



Richard H. Frankel
Meghan Kelley           [ARGUED]
Kyle Nocho              [ARGUED]
Drexel University
Earle Mack School of Law
3320 Market Street
Philadelphia, PA 19104
      Counsel for Appellant
Susan D. Bricklin
Paul W. Kaufman          [ARGUED]
Office of United States Attorney
615 Chestnut Street
Suite 1250
Philadelphia, PA 19106
       Counsel for Appellee

                              _____________________

                                     OPINION
                              _____________________

SMITH, Circuit Judge.

      Sean Woodson, an inmate at the Philadelphia Federal Detention Center

(“FDC”), appeals the District Court’s denial of his motion for preliminary

injunctive relief. Because the District Court’s dismissal of Woodson’s underlying

constitutional claims mooted his request for preliminary relief, we will dismiss this

appeal for lack of jurisdiction.

      On April 16, 2012, the District Court docketed Woodson’s complaint, which

alleged that various FDC officials violated his right of access to courts, his First

Amendment right to free speech, and his Sixth Amendment right to self-

representation in his criminal prosecution. His complaint also included a request

for preliminary injunctive relief.

      On February 12, 2013, after allowing Woodson to amend his complaint

several times, the District Court dismissed Woodson’s access-to-courts claim with


                                         2
prejudice and dismissed his First Amendment claim without prejudice.1           The

District Court also denied Woodson’s motion for a preliminary injunction because

his “failure to state a claim upon which relief can be granted necessarily

preclude[d] a finding that [he] ha[d] demonstrated a likelihood of success on the

merits, which is required before a court may grant preliminary injunctive relief.”

J.A. 10.

       On February 20, 2013, Woodson filed a notice of appeal and declared “his

intention to appeal each and every aspect” of the February 12, 2013, decision. J.A.

1. The same day, however, he filed a motion to extend the leave period to amend

his complaint. J.A. 157. On April 11, 2013, the District Court, “in light of

Plaintiff having filed an appeal,” denied this motion for lack of jurisdiction. J.A.

165.

       In the present appeal, Woodson challenges only the District Court’s denial

of his motion for a preliminary injunction. He explicitly refrains from appealing

the District Court’s dismissal of the constitutional claims for which this

preliminary relief is sought. See Appellant’s Reply Br. 25 (“This appeal concerns

the denial of Mr. Woodson’s motion for a preliminary injunction, not whether the


1
       The District Court’s opinion does not squarely address Woodson’s Sixth
Amendment claim, which he alleged on page seven of his amended complaint. Should
Woodson elect to amend this complaint and pursue his remaining claims below, the
District Court should take care to acknowledge his Sixth Amendment arguments.
                                         3
district court properly dismissed any of Mr. Woodson’s damages claims.”). 2 Once

Woodson’s constitutional claims were dismissed, however, his motion for a

preliminary injunction became moot. See, e.g., Harper ex rel. Harper v. Poway

Unified Sch. Dist., 549 U.S. 1262, 1262 (2007) (“We have previously dismissed

interlocutory appeals from the denials of motions for temporary injunctions once

final judgment has been entered.”).3

      Because there are no longer any live claims upon which preliminary relief

can be granted, we will dismiss Woodson’s appeal for lack of jurisdiction. Should

Woodson wish to pursue this matter further, we encourage him to either (1) amend

his complaint and pursue his First and Sixth Amendment claims in the District

Court,4 or (2) stand on his complaint and appeal the dismissal of his constitutional

claims.




2
       Woodson acknowledges that he “has not demonstrated a clear intention to let the
original complaint stand,” which prevents him from appealing the dismissal of the
constitutional claims underlying his request for equitable relief. Appellant’s Reply Br.
12.
3
       While we recognize that Woodson’s access-to-courts claim was dismissed with
prejudice, we still lack jurisdiction to review this claim, as his appeal concerns only the
denial of a preliminary injunction. An appeal as to the underlying access-to-courts claim
would be permissible if and when all aspects of the case reach a final disposition. See
Carter v. City of Philadelphia, 181 F.3d 339, 343 (3d Cir. 1999).
4
       As previously noted, the District Court dismissed Woodson’s motion to extend the
leave period to amend his complaint for lack of jurisdiction. Should Woodson again
move to amend his complaint, the District Court should allow him a reasonable period of
time to do so.
                                            4